Title: To Thomas Jefferson from Plowden W. Garvey, 14 August 1786
From: Garvey, Plowden W.
To: Jefferson, Thomas



Dear Sir
Rouen the 14 August 1786

We received the letter your Excellency honored us witn 7 current only yesterday, the one it enclosed for Messrs. Achard was immediately delivered, and we told them if we could be of any Service in helping or giving dispatch to the Wine for you, we were willing to do it, wishing on all occasions to shew the respect we have for your Excellency.
The Box containing the Model of a House is in our Store; had we known who it came from, or to whom to send it, should long er this have sent it to Mr. Limozin of Havre. It is to be loaded this evening, our expences Shall be taken on him. We are on all your Commands with respect and very true regard sir Your Excellency’s most humble and very obedient Servants

by procn. de Rt. & At. Garvey
Plowden W. Garvey

